Citation Nr: 0716671	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  04-12 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
recurrent deep vein thrombosis of the left leg.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypercoagulative blood disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel



INTRODUCTION

The veteran served on active duty from August 1960 to August 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Offices (RO) in 
Nashville, Tennessee, that denied the veteran's application 
to reopen claims of entitlement to service connection for 
recurrent deep vein thrombosis of the left leg and 
hypercoagulative blood disorder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that service connection is warranted for 
recurrent deep vein thrombosis of the left leg and 
hypercoagulative blood disorder on the basis that both 
conditions had their onset during service.  In support, he 
reports receiving in-service care for the disabilities and of 
receiving private treatment for the conditions following his 
discharge.  

The record shows that in an unappealed December 1999 rating 
decision, the RO denied both of these claims.  During the 
course of this appeal, the veteran was not provided notice 
letters informing him of the bases for the prior denial and 
the evidence needed to reopen these claims.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  As such, these issues 
must, unfortunately, be remanded.  

In addition, in a statement filed at the RO in July 1999 in 
response to the RO's June 1999 letter, the veteran identified 
numerous private medical providers who he stated provided 
treatment for the conditions.  To date, VA has not obtained 
records of care from these providers for the complete period 
during which he stated that he received treatment, or the 
records of care he identified in his 2004 substantive appeal, 
(at the Mayo Clinic in Rochester, Minnesota, in 1972, 1976 
and in the 1980s, to specifically include in 1982 and 1983).  
On remand, the RO should request that the veteran complete 
authorizations to enable VA to attempt to associate any 
outstanding private records with the claims folder.  See 
38 C.F.R. § 3.159(c)(1) (2006).

Finally, the Board acknowledges that in May 2007 written 
argument, his representative maintains that the veteran 
should be afforded a VA examination to determine whether the 
disorders are related to service.  Until VA determines that 
new and material evidence has been received, VA is not 
required to afford him an examination or obtain a medical 
opinion.  See Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1341-44 (Fed. Cir. 2003).  
As such, this request is premature.

Accordingly, the case is REMANDED for the following action:

1.	The RO should send the veteran and his 
representative a letter that complies 
with the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter should explain, 
what, if any, information and (medical 
and lay) evidence not previously 
provided to VA is necessary to 
substantiate the veteran's claim.  The 
letter should indicate which portion of 
the evidence, if any, is to be provided 
by the veteran and which portion, if 
any, VA will attempt to obtain on his 
behalf.  The letter should also request 
that the veteran provide any evidence 
in his possession that pertains to the 
claim.  The letter must also state the 
basis of the prior denial (December 
1999) and indicate what evidence is 
necessary to substantiate that element 
or elements required to establish 
service connection that were found 
insufficient.  The RO must also request 
that the veteran complete 
authorizations so that VA can obtain 
records of his care for each of the 
physicians identified in a statement 
received at the RO in July 1999, i.e., 
from Dr. Sargent, since June 1965; from 
Dr. McNeally at St. Mary's Hospital 
since November 1966; from a Dr. Brutton 
and/or Methodist Hospital-Indianapolis, 
Indiana, since February 1969; from 
Parkview Medical Center since 1979; 
from Donelon Hospital since 1984; from 
Dr. Hall and at LaFollette Medical 
Center since 1987; from Dr. Bishop 
and/or Baptist Hospital since 1991; 
from Dr. Ronald Hall since 1994; from a 
Dr. Leach since 1995; and from a Dr. 
Giles since 1996.  The RO should also 
seek to obtain his records from the 
Mayo Clinic in Rochester, Minnesota, 
since 1972, and from the Mountain Home, 
Tennessee, VA Medical Center, dated 
since January 2003.

2.	Thereafter, the RO should adjudicate 
the veteran's claims.  If the benefits 
sought on appeal are not granted, the 
RO should issue a supplemental 
statement of the case and provide the 
veteran and his representative an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


